NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                      NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: LAURA KAY JAMES; et al.,                     No. 19-60018

                   Debtors.                         BAP No. 18-1021

------------------------------
                                                    MEMORANDUM*
LAURA KAY JAMES; et al.,

                   Appellants,

  v.

VIKTORIA KIRAKOSIAN,

                   Appellee.

                             Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
                 Taylor, Faris, and Kurtz, Bankruptcy Judges, Presiding

                                 Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

       Chapter 7 debtors Laura Kay James and Jake Guillermo James appeal pro se



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the Bankruptcy Appellate Panel’s judgment affirming the bankruptcy court’s

judgment against them, following a trial in Kirakosian’s adversary proceeding

alleging nondischargeability of debt. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo the bankruptcy court’s conclusions of law, and for

clear error its findings of fact. Jones v. U.S. Trustee, 736 F.3d 897, 899 (9th Cir.

2013). We affirm.

      The bankruptcy court did not clearly err in finding that appellants’ debt to

Kirakosian was nondischargeable under 11 U.S.C § 523(a)(2)(A) or (a)(6). See

Grogan v. Garner, 498 U.S. 279, 286-91 (1991) (preponderance of evidence

standard applies to nondischargeability claims under § 523); Ghomeshi v. Sabban

(In re Sabban), 600 F.3d 1219, 1222 (9th Cir. 2010) (setting forth elements for

claim under § 523(a)(2)(A)); Banks v. Gill Distribution Ctrs., Inc. (In re Banks),

263 F.3d 862, 869-70 (9th Cir. 2001) (discussing willful injury requirement for

claim under § 523(a)(6)).

      We do not consider appellants’ arguments regarding hearsay and unverified

exhibits not raised before the bankruptcy court. See Price v. Kramer, 200 F.3d
1237, 1252 (9th Cir. 2000) (failure to object to evidence at trial on the specific

basis raised on appeal results in waiver of challenge to admissibility).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                           2                                    19-60018
      In light of our disposition, appellants’ motion to dismiss Kirakosian’s

adversary proceeding (Docket Entry No. 10) is denied as moot.

      AFFIRMED.




                                         3                                      19-60018